DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201810020490.X, filed on 2018/01/08.

Claim Objections

3.	Claim(s) 1 and 11 is/are objected to because of the following informalities: Typo error.
“the output of the driving line” should be “an output of the driving line”.

4.	Claim(s) 7-9 and 17 is/are objected to because of the following informalities: Typo error.
“the gate driving unit” should be “a gate driving unit”, and
the liquid crystal display screen” should be “a liquid crystal display screen”.

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	Claim limitation(s) “compensation unit/module”, “voltage compensation module”, and “switch module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit”, “module” coupled with functional language “defined”, “provide”, and “controlling” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claim(s) 1-18 has/have been interpreted to cover the corresponding 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

“compensation unit” (Claims 1, 5, and 15) is/are defined as 100 including a switch and capacitor(s) in [0032], [0038]  and FIG. 1,

“voltage compensation module” (Claims 1-4, 7-14 and 17-18), is/are defined as capacitor(s) C1 in [0032], [0038]  and FIG. 1,and

“switch module” (Claims 1-4, 7-14 and 17-18) is/are defined as 3-terminal switch in Q1 in [0032], [0038]  and FIG. 1.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-4, 7-14, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US Patent/PGPub. No. 20130300777).


Regarding Claim 1, (Original) Kimura teaches a driving circuit ([0091], FIG. 1, i.e. circuit structure) of a display panel ([0033], FIG. 1, i.e. display device; [0093], FIG. 1, i.e. display element 105)), the display panel (i.e. please see above citation(s)) comprising a substrate ([0038], FIG. 1, i.e. substrate), an optical filter ([0034], FIG. 1, i.e. optical modulation), and a pixel liquid crystal unit ([0033], FIG. 1, i.e. display element … liquid crystal element; [0093], FIG. 1, i.e. display element 105), the driving circuit of the display panel (i.e. please see above citation(s)) comprising:
a plurality of sub-pixel units ([0093], FIG. 1, i.e. display element 105) and a driving line ([0092], FIG. 1, i.e. first terminal (also referred to as a first electrode) of a capacitor 102A), the driving line (i.e. please see above citation(s)) being connected to (FIG. 1, i.e. as shown by the figure(s)) first ends ([0093], FIG. 1, i.e. top ends) of the plurality of sub-pixel units, wherein, the driving circuit further (i.e. please see above citation(s)) comprises:
a compensation unit ([0092]-[0094], FIG. 1, i.e. structures 101 to 106), the driving line being defined with (FIG. 1, i.e. as shown by the figure(s)) the compensation unit (i.e. please see above citation(s));
wherein, the compensation unit (i.e. please see above citation(s)) comprises:
a voltage compensation module ([0092], FIG. 1, i.e. capacitor(s)), configured to provide a compensation voltage ([0100], FIG. 1, i.e. compensated) for the output ([0092], FIG. 1, i.e. 102A) of the driving line (i.e. please see above citation(s)); and
a switch module ([0091], FIG. 1, i.e. transistor 101), the switch module controlling the voltage compensation module (i.e. please see above citation(s)) to discharge ([0091], FIG. 1, i.e. transistor 101), when the driving line (i.e. please see above citation(s)) outputs a signal ([0091], FIG. 1, i.e. discharging charge).
Regarding Claim 2, (Original) Kimura teaches the driving circuit of claim 1, wherein:
a controlled end ([0091], FIG. 1, i.e. gate of 101) of the switch module is connected to (FIG. 1, i.e. as shown by the figure(s)) the driving line (i.e. please see above citation(s)), an output end ([0092], FIG. 1, i.e. second terminal) of the switch module (i.e. please see above citation(s)) is also connected to (FIG. 1, i.e. as shown by the figure(s)) the driving line (i.e. please see above citation(s)), an input end ([0092], FIG. 1, i.e. first terminal) of the switch module (i.e. please see above citation(s)) is connected to (FIG. 1, i.e. as shown by the figure(s)) a first end ([0092], FIG. 1, i.e. 102B) of the voltage compensation module, and the input end of the switch module (i.e. please see above citation(s)) is also connected to (FIG. 1, i.e. as shown by the figure(s)) a power supply ([0095], FIG. 1, i.e. source signal line);
a second end ([0092], FIG. 1, i.e. 102A) of the voltage compensation module (i.e. please see above citation(s)) is electrically connected to (FIG. 1, i.e. as shown by the figure(s)) the display panel (i.e. please see above citation(s)).
Regarding Claim 3, (Original) Kimura teaches the driving circuit of claim 2, wherein:
the voltage compensation module (i.e. please see above citation(s)) comprises a capacitor ([0092], FIG. 1, i.e. capacitor(s)), wherein
a first end ([0092], FIG. 1, i.e. 102B) of the capacitor (i.e. please see above citation(s)) is connected to (FIG. 1, i.e. as shown by the figure(s)) the input end of the switch module (i.e. please see above citation(s)), and a second end ([0092], FIG. 1, i.e. 102A) of the capacitor (i.e. please see above citation(s)) is electrically connected to (FIG. 1, i.e. as shown by the figure(s)) the display panel (i.e. please see above citation(s)).
Regarding Claim 4, (Original) Kimura teaches the driving circuit of claim 3, wherein:
the switch module (i.e. please see above citation(s)) comprises a switch tube ([0092], FIG. 1, i.e. transistor 101), wherein
a first end ([0091], FIG. 1, i.e. gate of 101) of the switch tube (i.e. please see above citation(s)) is connected to (FIG. 1, i.e. as shown by the figure(s)) the driving line (i.e. please see above citation(s)), a second end ([0092], FIG. 1, i.e. second terminal) of the switch tube (i.e. please see above citation(s)) is also connected to (FIG. 1, i.e. as shown by the figure(s)) the driving line (i.e. please see above citation(s)), and a third end ([0092], FIG. 1, i.e. first terminal) of the switch tube (i.e. please see above citation(s)) is connected to (FIG. 1, i.e. as shown by the figure(s)) the first end of the voltage compensation module (i.e. please see above citation(s)).
Regarding Claim 7, (Original) Kimura teaches the driving circuit of claim 2, wherein:
the second end of the voltage compensation module (i.e. please see above citation(s)) and the gate driving unit ([0196], FIG. 14, i.e. circuit 5363_1 and the circuit 5363_2) of the liquid crystal display screen ([0201], FIG. 14, i.e. pixel portion 5364) are connected to (FIG. 1, i.e. as shown by the figure(s)) a same power supply ([0095], FIG. 1, i.e. gate signal line; [0196], FIG. 14, i.e. scan line driver), and the controlled end and the output end of the switch module (i.e. please see above citation(s)) are connected to (FIG. 1 & 14, i.e. as shown by the figure(s)) the driving line between (FIG. 1 & 14, i.e. as shown by the figure(s)) the gate driving unit and the sub-pixel unit (i.e. please see above citation(s)).
Regarding Claim 8, (Original) Kimura teaches the driving circuit of claim 3, wherein:
the second end of the voltage compensation module (i.e. please see above citation(s)) and the gate driving unit ([0196], FIG. 14, i.e. circuit 5363_1 and the circuit 5363_2) of the liquid crystal display screen ([0201], FIG. 14, i.e. pixel portion 5364) are connected to (FIG. 1 & 14, i.e. as shown by the figure(s)) a same power supply ([0095], FIG. 1, i.e. gate signal line; [0196], FIG. 14, i.e. scan line driver), and the controlled end and the output end of the switch module i.e. please see above citation(s)) are connected to (FIG. 1 & 14, i.e. as shown by the figure(s)) the driving line (i.e. please see above citation(s)) between (FIG. 1 & 14, i.e. as shown by the figure(s)) the gate driving unit and the sub-pixel unit i.e. please see above citation(s)).
Regarding Claim 9, (Original) Kimura teaches the driving circuit of claim 4, wherein:
the second end of the voltage compensation module (i.e. please see above citation(s)) and the gate driving unit ([0196], FIG. 14, i.e. circuit 5363_1 and the circuit 5363_2) of the liquid crystal display screen ([0201], FIG. 14, i.e. pixel portion 5364) are connected to (FIG. 1 & 14, i.e. as shown by the figure(s)) a same power supply ([0095], FIG. 1, i.e. gate signal line; [0196], FIG. 14, i.e. scan line driver), and the controlled end and the output end of the switch module (i.e. please see above citation(s)) are connected to (FIG. 1 & 14, i.e. as shown by the figure(s)) the driving line (i.e. please see above citation(s)) between (FIG. 1 & 14, i.e. as shown by the figure(s)) the gate driving unit and the sub-pixel unit (i.e. please see above citation(s)).
 11, (Original) a display apparatus,
is similarly rejected as shown above in Claim 1.
Claim 12, (Original) the display apparatus of claim 11,
is similarly rejected as shown above in Claim 2.
Claim 13, (Original) the display apparatus of claim 12,
is similarly rejected as shown above in Claim 3.
Claim 14, (Original) the display apparatus of claim 13,
is similarly rejected as shown above in Claim 4.
Claim 17, (Original) the display apparatus of claim 12,
is similarly rejected as shown above in Claim 4.
Regarding Claim 18, (Original) Kimura teaches a driving method ([0023], FIG. 1, i.e. driving method) of a display panel, comprising:
switching on ([0092], FIG. 1, i.e. conduction state) a switch module ([0091], FIG. 1, i.e. transistor 101) when a driving line ([0092], FIG. 1, i.e. first terminal (also referred to as a first electrode) of a capacitor 102A) is powered on ([0092], FIG. 1, i.e. conduction state);
providing compensation ([0100], FIG. 1, i.e. compensated) charge ([0091], FIG. 1, i.e. charge) to the voltage of the driving line (i.e. please see above citation(s)) by a voltage compensation module ([0092], FIG. 1, i.e. capacitor(s)) with charge storage function ([0091], FIG. 1, i.e. charge; [0092], FIG. 1, i.e. capacitor(s)), when the switch module (i.e. please see above citation(s)) is switched on ([0092], FIG. 1, i.e. conduction state).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 5, 10, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US Patent/PGPub. No. 20130300777) in view of TAKAHASHI et al. (US Patent/PGPub. No. 20190165471).

Regarding Claim 5, (Original) Kimura teaches the driving circuit of claim 4.
However, Kimura does not explicitly teach

In the same field of endeavor, TAKAHASHI et al. teach
the impedance value ([0356], FIG. 26, i.e. impedance) between the driving line ([0356], FIG. 26, i.e. output voltage of the operational amplifier 98i) and the power supply ([0356], FIG. 26, i.e. voltage monitor 99) is proportional to ([0356], FIG. 26, i.e. matching) the capacitance value ([0356], FIG. 26, i.e. capacitance) of the capacitor ([0356], FIG. 26, i.e. CMV) connected to (FIG. 26, i.e. as shown by the figure(s)) the driving line (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Kimura teaching of compensation for liquid crystal display with capacitor(s) with TAKAHASHI et al. teaching of compensation for liquid crystal display with capacitor matching impedance of circuit to effectively monitor capacitance by monitoring impedance of circuit (TAKAHASHI et al.’s [0356]).
Regarding Claim 10, (Currently amended) the driving circuit of claim 5, wherein:
Kimura teaches
the second end of the voltage compensation module (i.e. please see above citation(s)) and the gate driving unit ([0196], FIG. 14, i.e. circuit 5363_1 and the circuit 5363_2) of the liquid crystal display screen ([0201], FIG. 14, i.e. pixel portion 5364) are connected to (FIG. 1 & 14, i.e. as shown by the figure(s)) a same power supply ([0095], FIG. 1, i.e. gate signal line; [0196], FIG. 14, i.e. scan line driver), and the controlled end and the output end of the switch module (i.e. please see above citation(s)) are connected to (FIG. 1 & 14, i.e. as shown by the figure(s)) the driving line (i.e. please see above citation(s)) between (FIG. 1 & 14, i.e. as shown by the figure(s)) the gate driving unit and the sub-pixel unit (i.e. please see above citation(s)).
Claim 15, (Original) the display apparatus of claim 14,
is similarly rejected as shown above in Claim 5.
Regarding Claim 19, (Original) the driving method of claim 18,
is similarly rejected as shown above in Claim 5.

8.	Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US Patent/PGPub. No. 20130300777) in view of TU (US Patent/PGPub. No. 20150138182).

 6, (Original) Kimura teaches the driving circuit of claim 4.
However, Kimura does not explicitly teach
the compensation unit comprises at least two capacitors with a same capacitance value, wherein
the capacitors are connected in parallel, and the impedance value between the driving line and the power supply is proportional to the number of the capacitors connected to the driving line.
In the same field of endeavor, TU teaches
the compensation unit ([0032], FIG. 4, i.e. DAC architecture 100) comprises at least two capacitors ([0043], FIG. 4, i.e. C1 and C3) with a same capacitance value ([0043], FIG. 4, i.e. one-quarter of the total charge), wherein
the capacitors (i.e. please see above citation(s)) are connected in parallel (FIG. 1, i.e. as shown by the figure(s)), and the impedance value ([0043], FIG. 4, i.e. capacitance (when resistance and inductance are zero)) between the driving line ([0033], FIG. 4, i.e. voltage selector 106) and the power supply ([0033], FIG. 4, i.e. analog voltage Vout) is proportional to the number of the capacitors ([0030], FIG. 2-4, i.e. each DAC in FIG. 4 is a N/P_DAC in FIG. 3) connected to the driving line (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine Kimura teaching of compensation for liquid crystal display with capacitor(s) with TU teaching of compensation for liquid crystal display comprising capacitors connecting in parallel and the number of capacitors corresponding to driver circuits to effectively gamma correct liquid crystal display comprising variety of driving lines by providing capacitors connecting in parallel and the number of capacitors corresponding to driver circuits (TU’s [0034]).
Claim 16, (Original) the display apparatus of claim 14,
is similarly rejected as shown above in Claim 6.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/           Primary Examiner, Art Unit 2628